Citation Nr: 0618702	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-32 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased disability rating for 
hypertension, currently 10 percent disabling.

Entitlement to an increased disability rating for nasal 
deviation, currently 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel



INTRODUCTION

The appellant had active service from June 1974 to March 
1980.

This claim comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied increased disability ratings for the 
appellant's service-connected hypertension and nasal 
deviation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The current record reflects that in April 2003, the appellant 
submitted his claim requesting an increased disability rating 
for his service-connected hypertension and nasal deviation.  
Even though the appellant was afforded a VA examination in 
April 2005, his most recent VA medical center medical records 
are from May 2003.  Furthermore, the appellant received 
notification explaining what was required to establish a 
service connection claim, but did not receive notification of 
the information or evidence he needed to submit to establish 
an effective date or initial disability rating.  Therefore, 
efforts should be made to obtain records of any medical 
treatment the appellant has received since May 2003.  The 
appellant should also be furnished with the appropriate 
notification in accordance with the Veterans Claims 
Assistance Act of 2000.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claims, to include notice that 
the appellant should submit any 
pertinent evidence in his possession.  
This notice should also include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC or RO should ask the appellant 
to provide the names, addresses and dates 
of treatment of all medical care providers 
(VA and non-VA), who treated him for the 
service-connected hypertension and nasal 
deviation from May 3, 2003, to the 
present.  The AMC or RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  Copies of all 
relevant VA medical records, if any, 
should be obtained.

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to provide 
a copy of the outstanding evidence.

4.  After all appropriate development has 
been completed, the AMC or RO should 
readjudicate the current increased rating 
claims.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, he and his representative 
should be provided with an appropriate 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate review, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

